DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Non-Final Office Action
Applicants response dated 24 January 2022 to the Non-Final Office Action dated 24 August 2021 is acknowledged.  
Amended claims, dated 24 January 2022 have been entered into the record.

Information Disclosure Statement
The IDS dated 24 January 2022 has been received, entered and considered, a copy is included herein.

Status of the Claims
Claims 1,4,7-9,14-15,19,27,29,31-32,34-36 and 38-41 are allowed. 
Claims 2-3,5-6,10-13,16-18,20-26,28,30,33 and 37 were cancelled by the Applicant.
Examiner’s Response
The only outstanding issue in the application was a provisional non-statutory double patenting rejection of the claims over co-pending application 16/097,211.
Applicant traversed the rejection at pages 16-17 of the response.

The rejection is overcome for the reasons set forth in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel SREBP-inhibiting pyridone-substituted pyrazole compounds according to formula (Ib), compositions thereof and methods of use thereof:  

    PNG
    media_image1.png
    237
    301
    media_image1.png
    Greyscale

The closest prior art is represented by references teaching structurally related pyrazole compounds with different functional utility.  See, for example, the reference WO2004050632 (IDS).  The reference teaches pyrazole compounds as cyclooxygenase inhibitors according to a genus shown at page 3:

    PNG
    media_image2.png
    181
    348
    media_image2.png
    Greyscale

3 to be hydroxyl (a pyridone ring), the compounds all require a phenyl substituent at the 5-position of the pyrazole ring.  The present compounds limit the substituent at the 5-position of the pyrazole ring by the R3 definition of “R3 is hydrogen, halo, alkyl, or haloalkyl”.  The reference and the prior art provide no particular reason why the phenyl ring at the corresponding position would be replaced with any of the required R3 groups.
All of the present claims require a compound according to the genus of independent claim 1 and are allowable over the prior art for at least the same reasons.

Conclusion
	Claims 1,4,7-9,14-15,19,27,29,31-32,34-36 and 38-41 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625